Title: To George Washington from Charles Stewart, 1 June 1780
From: Stewart, Charles
To: Washington, George



[1 June 1780]

The above return with about One hundred Cattle received to day will furnish the Troops in Camp and General Maxwells Brigade with Twenty two days Bread & Eight days Meat at One pound of Beef ⅌ ration. If your Excellency thinks it proper the ration may be made up to a pound from the first of June and continued at that rate, And the deficiencys in May be settled in Each Brigade and the Army paid for such deficienceys[.] If this is agreeable to Your Excellency I presume it will be best to insert it in General Orders. I am Your Excellencys most Obedient Servt

Chas Stewart

